Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 3, 2015

                                       No. 04-14-00742-CR

                                     Andres Solis VIELMA,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 38th Judicial District Court, Uvalde County, Texas
                             Trial Court No. 2013-09-12304-CR
                         Honorable Bert Richardson, Judge Presiding


                                         ORDER
      Appellant filed a pro se motion for extension of time to file a motion for rehearing on
October 16, 2015. We issued our opinion and judgment on September 9, 2015.

       A motion for rehearing must be filed within fifteen days after the judgment of the court of
appeals is rendered. TEX. R. APP. P. 49.8. A motion for extension of time to file a motion for
rehearing must be filed within fifteen days after the last date for filing the motion for rehearing.
TEX. R. APP. P. 49.8. Thus, any motion for extension of time to file a motion for rehearing was
due on October 9, 2015. Appellant’s motion for extension of time to file a motion for rehearing
was not timely filed. The motion is therefore DENIED.


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court